Title: William Carmichael to the American Commissioners, 3 Feb. 1786
From: Carmichael, William
To: Adams, John,Jefferson, Thomas


          
            
              Gentlemen
            
            

              Madrid

              3d. Febry.. 1786.
            
          

          On the 4th. of December last Mr. Lamb delivered me the Letter which your Excellencies did me
            the Honor to address me dated from London the 1st, &
            from Paris the 11th. of October–At the same Time that
            Gentleman communicated to me his Instructions, & I all the Intelligence I had
            been able to procure relative to the Negociation between this Country & the
            Regency of Algiers.
          The Count D’Expilly whose Friendship I cultivated had returned to
            Algiers long before Mr. Lamb’s Arrival & a Secretary
            whom he had dispatched from that Place after his Return with Letters for the Minister
            had also set off for Alicant. From these Gentlemen I had obtained an Account of the
            State of the Negociation. The principal Articles proposed by Spain had been agreed to by
            the Dey & his Ministers: but as the former wished to include the Courts of
            Naples and Portugal in the Pacification, the Count de Florida Blanca had instructed the
            Count D’Expilly to prevail on the latter to admit & receive Ministers from these
            Courts, & was actually waiting the Answer from Algiers at the Period when Mr, Lamb came hither. It was evident to me that should this
            Proposition be accepted, of which I had no Doubt with Respect to the first mentioned
            Court, the Nomination & Voyage of these Ministers would occasion Delay &
            until the Treaty between Spain & the Regency should be concluded, I had reason
            to think that this Court would not interfere directly in our Favor. The Manner in which
            his Excy. the Count de Florida Blanca had explained his
            Sentiments to me on this Subject, induced me to form this Opinion. For as soon as I knew
            the probable Success of D’Expilly’s Negociation, I insinuated to the Minister how
            acceptable the good Offices of his Majesty to accommodate the States with the Barbary
            Powers would be to the People at large in America, & his Excellency then assured
            me that as soon as their own Affairs were arranged with Algiers, His Catholic Majesty
            would employ all his Influence to accelerate a Peace for the United States that & the other Barbary States, &
            authorized me to inform Congress of the King’s Intentions. Having received these
            Assurances I engaged the Count D’Expilly to prepare by every favorable Insinuation the
            Dey’s Ministers & Favorites to support any Overture which might be made by the
            States, which he promised me to do & the Proofs of Confidence he gave me, induce
            me to rely on his Promises. He also engaged to give me the earliest Information with
            Respect to the Intentions of those People, and since his Return has proved by his
            Behavior to our Captives & his Correspondence with me, that he will avail
            himself of all the Means which he can employ with Propriety to fulfil his Promises. When
              Mr. Lamb arrived the Royal Family had just come to this
            Capital from Escurial & during its Residence here it is extremely difficult to
            have Access to the Minister. The King in a few Days after went to Aranjuez on a hunting
            Party & the Count de Florida Blanca accompanied him & none but the
            Family Ambassadors follow the Court on this Occasion. However as I was desirous to have
            a Conference with the Minister as soon as possible on the Subject of your Excellencies
            Letter, I wrote to the under Secretary in the Department of Foreign Affairs charged with
            the Correspondence to the United States, to know whether if I came to Aranjuez I should
            have an Opportunity of speaking with his Excellency to whom I wished to make a
            Communication in Person of some Advice I had received lately. No. 1. is a Copy of the Answer I recieved from that Gentleman. On the Return of
            his Majesty to this Capital I procured an Audience from the Minister to whom I
            communicated Mr. Lamb’s Arrival & the Object of his
            Mission, making Use of such Arguments & Insinuations as I thought most likely to
            induce his Excellency to contribute to its Success. I received from him the strongest
            Assurances to the same Purport as those beforementioned, at the same Time however he
            added, that until he should recieve further Advice from Algiers it was impossible for
            him to take an open Part in the Negociation & advised me to detain my Countryman
            until the Count went to the Pardo when he hoped to have it in his Power to give me a
            more explicit Answer. During this Audience I took an Occasion of mentioning without
            Affectation your Excellencies’ Sentiments with Respect to his generous Interference in
            the Affair of Morocco, with which he appeared much pleased & told me it should
            not be his Fault, nor did he think it would be mine if Spain and the United States were
            not as good Friends as they were near Neighbours in America. In the same Conversation he
            promised me ample Satisfaction on a Subject in which I had been obliged to have Recourse
            to him & I have since recieved it, His Majesty having been pleased to fine
            & render incapable of serving in the Revenue, the Governor of Laredo on a
            Complaint made to me by an American Captain of the unjust & arbitrary proceeding
            of the latter. All the Officers employed in this Affair by the Governor have been also
            punished.
          I communicated to Messrs. Lamb
            & Randall what passed on this Occasion & these Gentlemen consented to
            wait without Reluctance here until the Period mentioned by the Minister.
          Four Days after the Court had been fixed at the Pardo, I again
            waited on the Minister who recieved me very well, but on explaining the Motive of my
            Visit His Excellency declared to me that it was not in his Power to be more explicit as
            he had not yet recieved the Letters he expected from Algiers, that until he recieved the
            Intelligence he expected he could not order the Count D’Expilly to employ the King’s
            Interference in our Affairs, repeating his former Assurances & hinting the
            Obstacles we must expect to encounter in this negociation, at the same Time he observed
            to me that we must not be discouraged. He told me that the first Objection made by the
            Algerines would arise from our not having a Treaty with the Grand Seignior, as this
            Circumstance occasioned great Difficulties to Portugal in the actual Negociation. I
            intreated his Excellency to pardon my Importunity & Anxiety in this Subject as
            they proceeded as much from my Wish to cement an amicable Intercourse by reciprocal good
            Offices between the two Countries of Spain & America, as from my Apprehension
            that unless Mr Lamb should arrive at Algiers before their
            Cruisers were sent to Sea, further Hostilities on their Part might render an
            Accomodation still more difficult: I also urged the Nature of Mr. Lamb’s Instructions & the Necessity of Congress being early informed
            of the Disposition of the Regency, expressing a Hope that by the Time Mr. Lamb could arrive at a Sea-port & prepare for his
            Departure from thence it might be in his Excellency’s Power to afford him all the
            Assistance necessaary to ensure the Success of his Mission. To these Reflexions I added
            the Loss that would accrue to Spain from the Difficulties to which we should be exposed
            in our Intercourse with a Country whose Produce found a ready Sale in America &
            from which Country Spain could be supplied with so many Articles that it now takes from
            the Northern Nations of Europe, whose Consuls his Excellency knew did every Thing in
            their Power to obstruct the Peace which he was endeavouring to make for the commercial
            & political Interests of a
            Country the Councils of which he directed. The Count de Florida Blanca
            replied that he acquiesced in my Reasons for the Departure of Mr. Lamb & repeated to me and authorized me to write your Excellencies
            that “the Day after their own Affairs should be arranged with
              Algiers His Catholic Majesty would employ all his Influence to facilitate our
              Accomodations to which he added many Assurances of his Desire to give a
            Preference to the Commerce of the United States to that which Spain at present carried
            on with the Northern Part of Europe, particularly with Sweden & Denmark. The
            Freedom with which this Minister has spoken to me on several Occasions his Sentiments
            with Respect to the Northern Powers hath not less surprized than convinced me of his
            Wish to diminish their Commerce & Influence in the Mediterranean. In the Course
            of this Conversation he appealed to my own Experience on the Reliance that might be
            placed on his Word to which I made the proper Answer & Acknowledgments &
            concluded by asking Passports & Letters for Messrs.
            Lamb & Randall which his Excellency promised to send me. On my Return to this
            City from the Pardo I recieved Letters from Algiers of which No. 2 3. are Copies. They were brought by a Courier extraordinary & the
            Arrival of that Courier induced me to hope that the Minister might have recieved such
            Information as might enable him to act openly in our Favor, although in Fact this Hope
            arose more from my Wishes that such might be the Case, than from the Reasons which ought
            to induce a contrary Sentiment in Consequence of the Information which I had recieved
            with Respect to their Negociation previously. Your Excellencies will easily concieve
            that the first Efforts of this Court must be employed to procure a Peace for those
            Nations to which they are allied by the Ties of Family Connexions, Engagements, to which
            these Connexions have given Rise, and the Mutual Aids which they have recieved from
            these Nations during their late Operations against Algiers. However notwithstanding
            these Considerations, I took the Liberty in
            of reminding his Excellency the Count de Florida Blanca of the Passports
            & Letters he had promised me, to insinuate my Expectations of being able to
            obtain all that might be necessary for Mr. Lamb on his
            Arrival at Algiers. To this Application I recieved a Reply of which No. 5. is a Copy; as also a Letter to the Count de Cessalto,
            Captain General of Catalonia of which I also annex a Copy No. 6. as I do of the several Letters which, I have recieved from Algiers since
            the Arrival of Messrs. Lamb & Randall in Madrid.
          The latter set off for Barcelona the 26th. ulto. in company of Mr. Harrison a native of Virginia who will have the Honor to deliver your
            Excellencies Letters from me. Mr. Lamb did not leave this
            until the first Inst. but as he travels Post he will arrive at Barcelona before the
            Gentleman abovementioned. I refer your ExceIlencies to the Account these Gentlemen may
            render you of my Conduct in this Business. I have procured Bills for Mr. Lamb on Barcelona for the Amount of which he has drawn
            agreeable to his Instructions. I have established a Credit for whatever he may chuse to
            draw. I have given him Letters to the Count D’Expilly & have given him all the
            Advice that I thought might be useful to him. On his Arrival at Algiers he will find
            Letters of Introduction to most of the Consuls employed by foreign Nations there from
            their Ministers at this Court. I did not chuse to expose his Mission to these Gentlemen
            until his Departure from Barcelona renders it public. Having rendered to your
            Excellencies an Account of my proceedings in Consequence of the Letter which you did me
            the Honor to address me by Mr. Lamb it may be necessary to
            add for your Information & that of Congress to which Body I take the Liberty of
            requesting you to forward a Copy of this Letter, that the Peace negociating at present
            between this Country and the Regency of Algiers will cost this Country near one million
            & a half of Dollars, & I beg Leave to add that my Information is so
            circumstantial & derived from such a Source as leaves me not the smallest Reason
            to doubt its Authenticity. The Dey of Algiers is now more than eighty Years old
            & his Ministers all press a Conclusion of the Treaty in Order that while they
            are in Power they may participate the Presents made on this Occasion. The Durability of
            this Peace is uncertain or of any other made in the present Moment with these Pirates.
            If I am rightly informed as soon as this Treaty is concluded with Spain and Naples, they
            mean to declare War against Denmark, the Venitians & perhaps the Dutch. I shall
            not fail to inform you of all I can learn on these Points, because there may be
            Circumstances on which may depend your future Instructions to Mr. Lamb & the Measures which Congress may think proper to adopt.
          On the 30th. ulto. the Convention was signed by the Ambassadors of France & Portugal,
            respecting their Differences on the Coast of Africa. As I have not an accurate Map of
            that Coast before me I refer to a future Letter the Limits accorded by the latter for a
            free Trade to other Nations. Mutual Demands of Indemnification have been waved on each
            Part a mutual Expression of good Will & a Desire to be on the best Terms will
            appear in the Articles of this Convention in the Expression of which France preserves
            its Dignity. With the highest Sentiments of Gratitude for the Confidence your
            Excellencies have been ^ to accord me I have the Honor to be with great
            Respect & Regard / your Excellencies /most obedient & humble Servant


          
            (signed)W Carmichael
          
        